Citation Nr: 0840762	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-28 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1. Entitlement to service connection for bronchial asthma, 
including as due to herbicide exposure.

2.  Entitlement to service connection for chronic bronchitis, 
including as due to herbicide exposure.

3.  Entitlement to service connection for a brain tumor, 
including as due to herbicide exposure.

4.  Entitlement to service connection for lung lesions, 
including as due to herbicide exposure.

5.  Entitlement to service connection for sinusitis, 
including as due to herbicide exposure.

6.  Entitlement to service connection for allergic rhinitis, 
including as due to herbicide exposure.
7.  Entitlement to service connection for chronic obstruction 
pulmonary disease (COPD), including as due to herbicide 
exposure.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for a peptic ulcer.

10.  Entitlement to service connection for chronic ear 
infections.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

12.  Entitlement to service connection for a left heel spur.

13.  Entitlement to service connection for residuals of a 
left, second metatarsal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to March 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Houston RO.  


FINDING OF FACT

On August 4, 2008, prior to the promulgation of a decision in 
the appeal, the RO received notification in writing from the 
veteran of his intent to withdraw his appeal if his request 
to have a Travel Board hearing rescheduled was denied.  The 
RO denied the request to reschedule; hence, there is now no 
question of fact or law in these matters remaining before the 
Board.


CONCLUSIONS OF LAW

The veteran has withdrawn his appeal seeking service 
connection for bronchial asthma, chronic bronchitis, a brain 
tumor, lung lesions, sinusitis, allergic rhinitis, COPD, 
hepatitis C, peptic ulcer, chronic ear infections, GERD, left 
heel spur, and residuals of a left, second metatarsal 
fracture; the Board has no further jurisdiction in these 
matters. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. 
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  Given the appellant's expression of intent to 
withdraw his appeals in these matters, discussion of the 
impact of the VCAA is not necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In 2007, the veteran failed to appear for a scheduled hearing 
because he was incarcerated.  Upon his request (and because 
he indicated he would be released by such time) he was 
scheduled for a Travel Board hearing in August 2008.  Because 
he remained incarcerated, he again failed to appear.  
Documents from authorities indicated his scheduled date of 
release is in 2013.  In a letter later in August 2008, the 
veteran asked to have his hearing rescheduled in July 2009, 
when (he alleged) he would be out of prison.  He further 
stated in the handwritten letter that if his request to 
reschedule the hearing was denied, he wished to withdraw his 
appeals.  Having received notice that the veteran would be 
incarcerated until 2013, the RO declined to reschedule a 
Travel Board hearing (triggering the veteran's request for 
withdrawal of his appeals), and forwarded the record to the 
Board.  As the veteran has expressly indicated that these 
circumstances would trigger his request to withdraw his 
appeal in these matters, there is no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to consider appeals in these 
matters, and the appeals must be dismissed.


ORDER

The appeals seeking service connection for bronchial asthma, 
chronic bronchitis, brain tumor, lung lesions, sinusitis, 
allergic rhinitis, COPD, hepatitis C, peptic ulcers, chronic 
ear infections, GERD, left heel spur, and residuals of a left 
second metatarsal fracture are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


